DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claim 1. In particular, the prior art discloses various wheel well cover arrangements. Gandhi ‘657 (filed after the priority date of the instant application) discloses a stretching cover pushed outward by the tire during turning and, therefore, may be of interest to Applicant. Other references disclose wheel covers comprising stretchable material affixed to the wheel system to pivot with the wheel during turning (see at least Barnhart ‘227). Additional concepts of the related art disclose active and passive wheel cover structures of various configurations and operation. However, the prior art does not teach the combination of limitations of claim 1, including a support structure connected to the wheel arch, a cover connected to the support structure, where the cover is made of flexible material and secured to the wheel arch, a continuous annular part secured to the wheel and rotating with the wheel wherein the support structure comprises an arm extending radially in front of the wheel system and against the cover such that a steering movement of the wheel about a vertical axis causes the continuous annular part to push the support structure and stretch the cover outside the wheel well as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618